Title: To Thomas Jefferson from Thomas Walker, 7 June 1790
From: Walker, Thomas
To: Jefferson, Thomas



Dear Sir
Castle hill June 7. 1790

I am at a loss how to proceed respecting a grant of 8000 acres of Land made under the regal government to your Father and myself on the western waters. It has been surveyed and the Plats &c. offered to the Register of the Land office several years ago. He refused to receive them, supposing he was not authorised to do so. Many people are anxious to purchase the land if we could make titles, some have lately located treasury warrants on part of the Land, thinking the grant of no consequence. My doubt is whether to petition the Assembly or commence a suit. If you have leisure to think of the subject and will be so good as to recommend a plan to obtain our right it shall be attended to and you will Oblige Your most obedient humble Servt.,

Thomas Walker

